McMurray, Presiding Judge.
Pittman (plaintiff) appeals the grant of summary judgment to Curry (defendant) in the Superior Court of Cobb County. Judgment was filed and entered on December 1, 1980. Although the notice of appeal has been stamped (but also scratched out) to indicate that it was filed in the State Court of Cóbb County on December 31, 1980, the notice of appeal was then again stamped as filed in the Superior Court of Cobb County January 9,1981, more than 30 days after entry of judgment. “There is only one way in which to file a paper in the clerk’s office, and that is by depositing it with the clerk, who is the legal custodian thereof.” Brinson v. Ga. R. Bank & Trust Co., 45 Ga. App. 459, 461 (165 SE 321). See H. R. Lee Investment Corp. v. Groover, 138 Ga. App. 231, 232 (1) (225 SE2d 742). Compare Code Ann. § 81A-105 (e) (Ga. L. 1966, pp. 609, 615; 1967, pp. 226, 229). The clerks of the State Court of Cobb County and of the Superior Court of Cobb County are different persons, so that receipt of the notice of appeal by the State Court of Cobb County may not be imputed in any way to be equivalent to receipt of that document by the Clerk of the Superior Court of Cobb County. This appeal is untimely and must be dismissed as we lack jurisdiction to consider the issues raised therein. Moore v. Reeves, 153 Ga. App. 517 (266 SE2d 810).

Appeal dismissed.


Quillian, C. J., and Pope, J., concur.